Opinion issued June 18, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00429-CR
                            ———————————
                  HORTENSE ROSE WILLIAMS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1381841


                          MEMORANDUM OPINION

      Appellant, Hortense Rose Williams, has filed a motion to dismiss the appeal.

The motion to dismiss complies with Texas Rule of Appellate Procedure 42.2(a),

and we have not issued a decision in the appeal. See TEX. R. APP. P. 42.2(a).
      Williams has also filed a motion to expedite the issuance of our mandate.

The motion establishes good cause for early issuance of the mandate, to enable

Williams to begin serving her term of community supervision. See TEX. R. APP. P.

18.1(c).

      Accordingly, we grant Williams’s motions, dismiss the appeal, and direct the

Clerk to issue the mandate within 10 days of the date of this opinion. See TEX. R.

APP. P. 18.1, 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2